Citation Nr: 1008478	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1984, 
April 1987 to August 1987, December 1995 to April 1996, and 
September 2002 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

The residuals of a left hand injury are productive of pain 
and tenderness; there is no gap between any finger and the 
proximal transverse crease of the hand on the maximal flexion 
of the fingers; there is no gap between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; and 
extension of the index finger or long finger is not limited 
by more than 30 degrees. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
higher, for residuals of a left hand injury, have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71a, Diagnostic Codes 5220 and 5228-5230; § 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in July 2007.  Although this notice 
was sent after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private  medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  The Board has 
considered the Veteran's statement that he believes the 
report of the April 2007 VA examination is inaccurate.  The 
examination report indicates that the examiner obtained the 
pertinent history from the Veteran, and that the Veteran's 
claims file was available and reviewed.  In addition, the 
report reflects that the examiner fully considered the 
appropriate rating criteria and took a complete report of the 
Veteran's symptomatology.  In the Board's opinion, the 
examination report is adequate for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Injuries of the hand may be rated under limitation of motion 
of the individual digits of the hand.  Limitation of motion 
of the thumb is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5228.  Under this code, a noncompensable rating is 
assigned if there is a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is a 
assign where there is a gap of one to two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 20 percent rating is assigned with a 
gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  

Injuries of the index or third (middle) finger with 
limitation of motion are rated under Diagnostic Code 5229.  
Under that diagnostic code, a rating of 10 percent is 
warranted for a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or with 
extension limited by more than 30 degrees.  Lesser limitation 
is not compensable, and there is no provision for a rating 
higher than 10 percent.  Limitation of motion of the ring or 
little finger is noncompensable.  38 C.F.R.             § 
4.71a, Diagnostic Code 5230.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected residuals of a left hand 
injury.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection for residuals of a 
left hand injury in an October 2006 rating decision.  The 
Veteran appeals the assignment of a noncompensable disability 
rating, contending that the severity of his left hand 
condition warrants a higher rating.

Private medical records from the Baystate Plastic Surgery 
Associates note that the Veteran was initially seen in the 
emergency room in May 2004 for his crush injury of the left 
hand.  The Veteran had severe swelling and multiple 
lacerations along the hand at that time, and X-rays 
demonstrated a comminuted proximal phalanx fracture of the 
left index finger.  Sutures were removed approximately two 
weeks later, and the Veteran progressed nicely through 
occupational therapy.  It was noted that the Veteran was seen 
again in December 2005.  At the time of this examination, it 
was indicated that the Veteran was right hand dominant.  
There was a well-healed scar measuring 13.5 centimeters in 
length on the volar surface of the hand, and a 5 centimeter 
scar on the left long finger.  

Flexion of the left index proximal interphalangelal joint was 
reduced to 80 degrees, and the joint suffered an extension 
lag of 20 degrees from neutral.  Flexion of the left index 
interphalangeal joint was reduced to 50 degrees with an 
extension lag of 20 degrees from neutral.  Flexion of the 
left middle proximal interphalangeal joint was reduced to 80 
degrees, while this joint was unable to extend beyond the 
neutral position.  Flexion of the left middle distal 
interphalangeal joint was reduced to 60 degrees, and there 
was an extension lag of 30 degrees from neutral for this 
joint.  The examiner determined that the Veteran's left hand 
was 11 percent impaired.

The Veteran was also afforded a VA examination in October 
2006.  The Veteran reported a history of trauma to the hand, 
with an overall decrease in hand strength and hand dexterity.  
The examiner observed that there was no amputation, 
ankylosis, or deformity of any digit.  There were no gap 
between any finger and the proximal transverse crease of the 
hand on the maximal flexion of the fingers, and no decreased 
strength for pushing, pulling and twisting.  Flexion of the 
left index proximal interphalgeal joint was to 80 degrees, 
while extension was from zero to 60 degrees.  Flexion of the 
left index distal interphalangeal was to 50 degrees.  Flexion 
of the left index metacarpal-phalangeal was to 90 degrees, 
with extension also from zero to 90 degrees.  Range of motion 
testing of the left long finger proximal interphalangeal 
joint revealed flexion to 90 degrees and extension from zero 
to 100 degrees.  Flexion of the left long finger metacarpal-
phalangeal joint was to 90 degrees.  Flexion of the left ring 
finger proximal interphalangeal was to 100 degrees with 
extension to 90 degrees.  Left ring finger distal 
interphalangeal joint flexion and extension were each to 70 
degrees.  

As for the left ring finger metacarpal-phalangeal, flexion 
was to 90 degrees and extension was to 90 degrees.  Finally, 
for the left little finger, proximal interphalageal joint 
flexion and extension were to 90 degrees, while distal 
interphalangeal extension was from zero to 70 degrees.  Left 
little finger metacarpal-phalangeal joint flexion and 
extension were each to 90 degrees.  While the examiner found 
some evidence of pain upon these ranges of motion, there was 
no additional loss of motion following repetitive use of any 
joint in any finger.

An X-ray examination of the left hand revealed minor soft 
tissue swelling and minor degenerative changes of the distal 
interphalangeal joint of the third finger.  The examiner 
concluded by diagnosing the Veteran with left hand impairment 
with reduced strength of the long and ring fingers.  The 
examiner also noted that this disability has no significant 
effects on the Veteran occupation as an electronic technician 
or usual daily activities.   

VA outpatient treatment records from 2007 note that the 
Veteran expressed difficulties with typing as a result of his 
left hand disability.  General decreased mobility of the 
fingers and decreased grip strength were noted.  It was also 
noted that there were well-healed scars on the Veteran's 
hand.

In determining whether the Veteran is entitled to a 
compensable rating for the residuals of his left hand injury, 
the Board observes that the October 2006 VA examiner 
specifically found no evidence of ankylosis of any digit of 
the hand.  Therefore, a compensable rating is not warranted 
on the basis of ankylosis.  With respect to whether a 
compensable rating is warranted on the basis of limitation of 
motion of the index and third fingers of the left hand, 
examination results do not evidence a gap of one inch or more 
between either fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; 
or that extension of either finger is limited by more than 30 
degrees.  Nor does the evidence reveal a gap of one to two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  As noted above, limitation 
of motion of the ring or little finger is noncompensable.  

Therefore, the Board has considered whether there is any 
other schedular basis for granting this claim.  The medical 
evidence confirms that the Veteran has some pain and 
tenderness as a result of the left hand injury.  Therefore, 
in the Board's opinion, it is appropriate to assign a 10 
percent rating throughout the initial rating period by 
analogy to a painful scar under Diagnostic Code 7804.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the 10 percent rating granted herein.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to a 10 percent rating for residuals of a left 
hand injury throughout the initial rating period is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


